Citation Nr: 0821150	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-14 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968 and from December 1970 to December 1973.

In an April 2003 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
denied the veteran's claim for service connection for post-
traumatic stress disorder.  Although notified of the 
decision, the veteran did not perfect an appeal, and the 
decision became final.  In December 2004, the veteran sought 
to reopen his claim for service connection for post-traumatic 
stress disorder.  This matter comes before the Board of 
Veterans' Appeals (Board) from a June 2005 rating decision by 
the RO that granted the veteran's petition to reopen a 
previously denied claim for service connection for post-
traumatic stress disorder and denied the claim on the merits.  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claim for service 
connection for post-traumatic stress disorder.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In July 2008, the Board received evidence in the form of a 
letter from the veteran.  The veteran had been notified by 
letter, dated January 22, 2007, that the claims file was 
being transferred to the Board for appellate review and that 
he had 90 days in which to file new evidence with the Board 
without demonstrating good cause for the delay.  Because the 
evidence was received more than 90 days after the veteran 
received notice that his claims file was being transferred to 
the Board, and because the veteran has not demonstrated on 
motion that there was good cause for the delay, the evidence 
is referred to the RO. See 38 C.F.R. § 20.1304(b) (2007).


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied a claim 
of service connection for post-traumatic stress disorder.  
Although notified of the denial, the veteran did not perfect 
an appeal of the decision.

2.  Additional evidence associated with the claims file since 
the April 2003 denial, by itself or considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection.

3.  There is no medical nexus between the veteran's current 
diagnosis of post-traumatic stress disorder and the stressors 
identified by the veteran and verified by the RO.


CONCLUSIONS OF LAW

1.  An April 2003 RO decision that denied the veteran's claim 
for service connection for post-traumatic stress disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 
20.1103 (2007).

2.  Since the prior final denial, new and material evidence 
has been received; hence, the requirements to reopen the 
claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  The veteran does not have post-traumatic stress disorder 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2007)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for post-traumatic stress disorder (PTSD) was received in 
December 2004, these regulatory provisions apply.  The Board 
observes, however, that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for PTSD, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
Board is taking action favorable to the veteran in reopening 
his service-connection claim for PTSD, and the decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

Thus, in this case, the Board finds that all notification and 
development action needed to render a decision on the merits 
of the veteran's claim for service connection for PTSD has 
been accomplished.  

In this respect, through a January 2005 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the January 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2005 
letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided to the 
veteran, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Board does not now have such issues before it.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection for PTSD must be denied.  
Consequently, no rating and no effective date will be 
assigned.  A remand for additional notification on these 
questions is thus not necessary.  The Board finds that, with 
respect to the service connection issue, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
veteran's service treatment and personnel records are 
associated with the claims file.  The veteran was provided a 
VA medical examination in August 2006; report of that 
examination has been associated with the claims file.  
Records of the veteran's ongoing treatment at the North 
Chicago VA Medical Center (VAMC) in Chicago, Illinois, have 
also been associated with the file.  Additionally, the 
veteran and his representative have both submitted written 
argument.  The Board acknowledges that the veteran has stated 
repeatedly that there are records of his service and 
experiences as a Military Policeman (MP) in Vietnam that VA 
has failed to obtain.  However, as addressed below, the 
veteran has failed to provide any specifics such as dates, 
places, or names of individuals involved to allow VA to 
meaningfully search for any such records.  Incidents for 
which the veteran provided sufficiently specific information 
have, as discussed below, been substantiated and conceded as 
stressors.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
records probative of the claim on appeal that need to be 
obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Petition to Reopen Previously Denied Claim

In March 2002, the veteran filed an application for 
entitlement to service connection for PTSD.  That claim was 
considered and denied in a rating decision dated in April 
2003.  The veteran did not appeal the decision, and it became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  In December 2004, the veteran sought 
to reopen the previously denied claim.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).  The Board notes that 38 C.F.R. § 
3.156 was revised effective October 6, 2006, but the changes 
affect only those claims where new service department records 
are obtained.  71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The 
definition of new and material evidence in 38 C.F.R. § 
3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  Here, the last and only final denial pertinent to 
the veteran's PTSD claim was the April 2003 decision.  For 
purposes of the new and material analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Furthermore, even if the RO has reopened a claim, the Board 
must determine whether new and material evidence has been 
presented before it can reopen a claim to re-adjudicate the 
issue on the merits.  The issue of reopening a claim goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Here, the RO reopened the veteran's claim for service 
connection for PTSD in its June 2005 rating decision and 
denied the claim on the merits.

The evidence of record at the time of the April 2003 decision 
denying service connection for PTSD included the veteran's 
service treatment records and records of the veteran's 
treatment at the North Chicago VAMC from February 1999 
through July 2002.  Evidence added to the record since the 
April 2003 decision includes further VAMC treatment records 
from July 2002 through August 2006, report of an August 2006 
VA medical examination, records of the veteran's award of 
benefits from the Social Security Administration, service 
personnel records, a Serious Incident Report relating to one 
of the veteran's claimed stressors, Internet research, a 
statement from the veteran's friend concerning the veteran's 
behavior, and statements from the veteran regarding his 
alleged in-service stressors.

In the April 2003 decision, the veteran's claim of service 
connection for PTSD was denied because the RO found that the 
veteran had not provided sufficient information concerning 
his in-service stressors to allow verification of the 
stressors.

The veteran's statements submitted since the April 2003 
denial contain statements about stressors he allegedly 
experienced while on active duty in Vietnam, including the 
investigation of a traffic accident involving an American 
soldier and a bus carrying Vietnamese civilians and the 
investigation of an incident in which an American soldier 
allegedly shot and killed his Vietnamese girlfriend.  In a 
July 2005 statement, the veteran also identified an incident 
he witnessed in which an officer was shot by a fellow 
soldier.  He also submitted a statement referencing rocket 
attacks on Da Nang Base, where he was stationed, in early 
1971.  Military personnel records and a Serious Incident 
Report submitted by the veteran since the April 2003 denial 
confirm that the veteran was  member of the 188th MP Company, 
which was part of the 504th MP Battalion stationed in Da 
Nang, Vietnam.  Records submitted by the veteran also 
substantiate that the veteran was at Da Nang when the camp 
came under rocket attack in the early months of 1971.  
Treatment records from the North Chicago VAMC further 
document that the veteran carries a current diagnosis of PTSD 
and is receiving ongoing treatment for the disability.

The new evidence is significant because it shows that the 
veteran currently has a diagnosis of PTSD.  Further, the 
evidence both identifies and substantiates two in-service 
stressors identified by the veteran.  Given that the RO 
denied service connection in its April 2003 rating decision 
on the basis that the veteran had not provided or 
substantiated any in-service stressors that could potentially 
be linked to his PTSD, the Board finds that the information 
concerning the veteran's stressors constitutes new and 
material evidence relating to the veteran's claim of service 
connection for PTSD.  It is new because the evidence was not 
previously before VA decision makers.  It is also material 
because it offers evidence and corroboration of specific 
stressors that the veteran experienced while serving on 
active duty in the Republic of Vietnam.  Thus, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim, and it raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence.  
III.  Service Connection for PTSD

In light of the Board's conclusion that the veteran's claim 
for service connection for PTSD is reopened, the claim must 
be considered on a de novo basis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires:  (1) a medical diagnosis of 
PTSD in according with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f) (2006); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Regarding the first required element for service connection 
for PTSD, the Board notes that review of the veteran's claims 
file reveals a diagnosis of PTSD at least as of January 2002; 
the diagnosis was confirmed by the VA medical examiner during 
the veteran's August 2006 examination.  The evidence further 
reveals that the veteran has received ongoing psychological 
treatment for his PTSD at the North Chicago VAMC for at least 
the past 9 years.  The Board thus concedes that the veteran 
currently carries a valid medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).

Turning to the second required element, the Board first notes 
that the RO has substantiated two stressors claimed by the 
veteran.  Specifically, the RO has confirmed that the veteran 
was present at Da Nang Base when that location was subjected 
to enemy rocket attacks in 1971.  Further, the veteran has 
submitted service records documenting the shooting of an 
officer by a private while the veteran was stationed at Da 
Nang, documents that tend to corroborate his account of the 
shooting.  The Board thus finds that there is satisfactory 
evidence that these two claimed in-service stressors actually 
occurred.

However, the relevant medical evidence has failed to 
establish an etiological link between the two corroborated 
stressors identified above and the veteran's PTSD.  Report of 
the August 2006 VA examination reflects that the veteran 
specifically denied that the rocket attacks or the attempted 
murder of the officer that occurred in proximity to him 
caused any traumatic impact that resulted in his PTSD.  The 
examiner specifically noted that the veteran "essentially 
denied he felt his life was in immediate danger in either 
instance and he denied there has [sic] been lasting effects 
from these incidents, either down playing or outright denying 
they were traumatic, life-threatening situations in the first 
place."  The examiner thus concluded that although the 
veteran does suffer from PTSD, the disability cannot be 
linked to the two verified stressors.  Under relevant 
regulations, absent a diagnosis of PTSD related to a verified 
stressor, service connection must be denied.  38 C.F.R. § 
3.304(f).

The Board acknowledges that in multiple statements to the RO, 
the veteran has identified other stressors, namely the 
investigations he conducted as an MP into a collision between 
an American soldier's vehicle and a Vietnamese bus and the 
alleged murder of a Vietnamese woman by an American soldier.  
The veteran recounted that these investigations required 
investigating in Vietnamese "back clinics," where he 
witnessed amputations taking place without proper anesthesia 
and saw ill and dying civilians asking for help that he could 
not provide.  He further described having to probe the skull 
of the deceased Vietnamese woman in a search for the bullet 
that killed her.  In addition to the two recounted stressor 
incidents, the veteran also described the conditions under 
which he worked as an MP in Vietnam, including working with 
Vietnamese police officers and interpreters but without 
another American MP, being yelled at and hit by crowds of 
Vietnamese civilians when investigating accidents, and 
constantly fearing that he would be shot at during the course 
of the investigations.

In this case the veteran has been diagnosed with PTSD and is 
receiving ongoing treatment for the disability at the North 
Chicago VAMC.  However, a salient point to be made is that-
with the exception of the two stressors verified by the RO 
and discussed at the August 2006 VA examination, identified 
above-the veteran's claimed stressors have not been 
corroborated.  The RO has obtained the veteran's personnel 
records; however, these records do not contain any reference 
to the veteran's claimed stressors.  The veteran has 
additionally submitted copies of correspondence from the 
National Archives and Records Administration, which indicated 
in letters dated in November 2005, December 2005, and April 
2006 that it was unable to search for records of his work as 
an MP in Vietnam without specific date ranges of at most one 
month's duration.  The veteran appears not to have responded 
to the request with any more specific information to permit a 
search, and he has not provided VA with any such information 
to facilitate a search, despite repeated requests.  Further, 
the veteran was notified by the RO in the June 2005 rating 
decision and again in the October 2005 statement of the case 
that he needed to provide specific information relating to 
his claimed stressors to allow for their substantiation by 
the RO.  The veteran has failed to supply any such specific 
information, leaving the RO unable to attempt to corroborate 
the claimed events.  Consequently, there being no evidence in 
the record to corroborate the veteran's claimed stressors, 
his claim must be denied.  38 C.F.R. § 3.304(f).

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


